                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         WORSTEN MACK ANDREWS,
                                   7                                                       Case No. 17-cv-00228-JCS
                                                        Plaintiff.
                                   8
                                                 v.                                        ORDER TO SHOW CAUSE
                                   9
                                         CITY OF PITTSBURG, et al.,                        Re: Dkt. No. 54
                                  10
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Pursuant to Civil L.R. 16-2, a case management conference was scheduled on April 12, 2019,

                                  14   before this Court in the above-entitled case. Plaintiff was not present. Defendant was present.

                                  15          IT IS HEREBY ORDERED that Plaintiff appear on April 26, 2019, at 2:00 p.m., before

                                  16   Chief Magistrate Judge Joseph C. Spero, in Courtroom G, 15th Floor, 450 Golden Gate Avenue, San

                                  17   Francisco, California, and then and there to show cause why this action should not be dismissed for

                                  18   Plaintiff’s failure to appear at the case management conference on April 12, 2019, for failure to

                                  19   prosecute, and for failure to comply with the Court's Order of April 8, 2019.

                                  20          IT IS SO ORDERED.

                                  21   Dated: April 15, 2019

                                  22                                                   ______________________________
                                                                                       JOSEPH C. SPERO
                                  23                                                   Chief Magistrate Judge

                                  24

                                  25

                                  26

                                  27

                                  28
